Title: From James Madison to the Inhabitants of New Haven, 24 May 1811
From: Madison, James
To: New Haven Inhabitants


Washington May 24th. 1811.
I have received, fellow Citizens, the petition which you have addressed to me, representing the inconveniences experienced from the existing non-importation law, and soliciting that the National Legislature may be speedily convened.
It is known to all, that the Commerce of the United States has, for a considerable period, been greatly abridged and annoyed, by Edicts of the belligerent powers; each professing retaliation only on the other; but both violating the clearest rights of the United States as a neutral nation. In this extraordinary state of things, the Legislature, willing to avoid a resort to war, more especially during the concurrent aggressions of two great powers, themselves at war, the one with the other, and determined on the other hand against an unqualified acquiescence, have endeavored by successive and varied regulations affecting the commerce of the parties, to make it their interest to be just.
In the Act of Congress out of which the existing non-importation has grown, the state of commerce was no otherwise qualified than by a provision, that in case either of the belligerents should revoke its unlawful Edicts, and the other should fail to do the same, our ports should be shut to the vessels and merchandize of the latter. This provision which, like our previous offers, repelled the very pretext set up by each, that its Edicts against our trade with the other, was required by an acquiescence in like Edicts of the other, was equally presented to the attention of both. In consequence of the communication, the French Government declared that its Decrees were revoked. As the British Government had expressed reluctance in issuing its orders, and repeatedly signified a wish to find in the example of its adversary, an occasion for putting an end to them, the expectation was the more confident, that the occasion would be promptly embraced. This was not done; and the period allowed for the purpose having elapsed, our ports became shut to British ships and merchandize. Whether the conduct of the French Government has been, and will be such as to satisfy the authorized expectations of the United States; or whether the British Government may have opened, or will open the way, for the Executive removal of the restrictions on British commerce with the United States, which it continues in its power to do, by revoking its own unlawful restrictions on our commerce, is to be ascertained by further information; which will be received and employed by the Executive, with that strict impartiality, which has been invariably maintained towards the two belligerents.
Whatever may be the inconveniences resulting in the mean time, from the non-importation Act, it was not to have been supposed, that whilst it falls within the necessary power and practice of regulating our commercial intercourse with foreign Countries, according to circumstances, the Act would be regarded as not warranted by the Constitution; or that whilst it was a partial restriction only, and had for its object, an entire freedom of our commerce, by a liberation of it from foreign restrictions unlawfully imposed, it could be viewed as destroying commerce; and least of all, that a likeness could be seen between a law enacted by the representatives of the Country, with a view to the interest of the Country; and Acts of a Government in which the Country was not represented, framed with a view to the interest of another Country, at the expence of this.
If appeals to the justice of the Belligerents, thro’ their interests, involve privations on our part also; it ought to be recollected, that this is an effect inseparable from every resort, by which one nation can right itself against the injustice of others.
If sacrifices made for the sake of the whole, result more to some than to other districts or descriptions of Citizens, this also is an effect, which tho’ always to be regretted, can never be entirely avoided. Whether the appeal be to the sword, or to interruptions or modifications of customary intercourse, an equal operation on every part of the community can never happen. Nor would an unqualified acquiescence in belligerent restrictions on our commerce, if that could be reconciled with what the nation owes to itself, be less unequal in its effect on different local situations and interests.
In estimating the particular measure which has been adopted by the National Councils, it may be reasonably expected therefore, from the candor of enlightened Citizens, that with the peculiarity of the public situation, they will be impressed also, with the difficulty of selecting the course most satisfactory, and best suited to diminish its evils or shorten their duration; that they will keep in mind, that a resort to war must involve necessary restrictions on commerce; and that were no measure whatever opposed to the belligerent acts against our commerce, it would not only remain under the severe restrictions now imposed by foreign hands, but new motives would be given, for prolonging and invigorating them.
These observations are not meant to anticipate the policy which the Legislature may henceforward find best adapted, to support the honor or promote the interest of the nation; or to prejudge questions relative to particular changes, which may be pointed out by experience, or be called for by the state of our foreign relations. Neither do they imply any predetermination as to the measure of convening the Legislature, which it will be a duty to adopt or decline, as our national affairs may appear to require. The view of our situation presented to your patriotic reflections, has been suggested by that contained in your address; and it will have its desired effect, if it recalls your attention to the peculiar embarrassments with which the National Councils have had to contend; and enforces the importance of manifesting that union of all, in supporting the measures of the constituted authorities whilst actually in force, which is as necessary to their effect at home and abroad, as it is consistent with the right, and with the legitimate modes, of seeking a revisal of them. In the mode which the Town of New Haven has employed, I witness with satisfaction, that in exercising the right of freemen, the obligation of Citizens has not been forgotten; and that it affords a pledge and an example, which I am far from undervaluing. I tender you my respects and my friendly wishes.
James Madison
